Opinion issued March 26, 2020




                                 In The

                           Court of Appeals
                                For The

                       First District of Texas
                        ————————————
                          NO. 01-19-00185-CV
                        ———————————
RAILROAD COMMISSION OF TEXAS, STEPHEN F. AUSTIN STATE
UNIVERSITY, TEXAS A&M UNIVERSITY, TEXAS DEPARTMENT OF
CRIMINAL JUSTICE, TEXAS DEPARTMENT OF TRANSPORTATION,
TEXAS GENERAL LAND OFFICE, TEXAS SOUTHERN UNIVERSITY,
TEXAS STATE UNIVERSITY SYSTEM, UNIVERSITY OF HOUSTON,
AND THE UNIVERSITY OF TEXAS SYSTEM, Appellants
                                   V.
                   USOR SITE PRP GROUP, Appellee



                 On Appeal from the 125th District Court
                          Harris County, Texas
                    Trial Court Case No. 2018-66641


                    MEMORANDUM OPINION


                                    1
      Appellee, USOR Site PRP Group, has filed an unopposed “Motion to Dismiss

Appeal for Lack of Jurisdiction.” Appellee asks this Court to dismiss the pending

appeal for want of jurisdiction due to the absence of a case or controversy.

      “At any time before the plaintiff has introduced all of his evidence other than

rebuttal evidence, the plaintiff may dismiss a case, or take a non-suit, which shall be

entered in the minutes.” TEX. R. CIV. P. 162. On March 11, 2020, appellee nonsuited

all of its claims against the defendants/appellants, Railroad Commission of Texas,

Stephen F. Austin State University, Texas A&M University, Texas Department of

Criminal Justice, Texas Department of Transportation, Texas General Land Office,

Texas Southern University, Texas State University System, University of Houston,

and The University of Texas System. Appellee filed its nonsuit while this matter is

pending on interlocutory appeal from defendants/appellants’ pretrial plea to the

jurisdiction. See Univ. of Tex. Med. Branch at Galveston v. Estate of Blackmon ex

rel. Shultz, 195 S.W.3d 98, 100 (Tex. 2006) (holding that plaintiff’s nonsuit of

claims against defendant asserting sovereign immunity was effective upon filing and

mooted case or controversy between parties, even though nonsuit was taken after

defendant had filed interlocutory appeal).      When, as here, “a claim is timely

nonsuited, the controversy as to that claim is extinguished, the merits become moot,

and jurisdiction as to the claim is lost.” City of Dallas v. Albert, 354 S.W.3d 368,

375 (Tex. 2011). Because appellee has nonsuited all of its claims against all the

                                          2
defendants/appellants, there is no live controversy for this Court to decide, and we

therefore lack jurisdiction over the pending interlocutory appeal. See Shultz, 195
S.W.3d at 100–01.

      Accordingly, we grant the unopposed motion to dismiss and we dismiss the

interlocutory appeal for want of jurisdiction. See TEX. R. APP. P. 42.3.



                                  PER CURIAM


Panel consists of Justices Keyes, Lloyd, and Hightower.




                                          3